Citation Nr: 1000147	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for dementia, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 
to September 1973.  The Veteran was awarded many medals for 
bravery and for being wounded twice, including a Purple Heart 
Medal with an Oak Leaf Cluster.  His spouse serves as spouse-
payee in this matter.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a February 2009 letter, the Veteran's representative 
withdraw the Veteran's claim for a higher rating for service-
connected PTSD.

In November 2009, the Veteran's representative withdrew the 
Veteran's August 2007 request for a Board hearing.  In 
addition, he requested the claims file be certified to the 
Board without delay.  Under these circumstances, the request 
for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704 (d) (2009).

In a December 2009 brief, the Veteran's representative raises 
a claim for a total disability rating for individual 
unemployability (TDIU).  This issue, which has not been 
developed and adjudicated by the RO, is referred to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any current dementia, 
variously diagnosed as frontotemporal dementia and Pick's 
disease, is related to service or to the Veteran's service-
connected PTSD.  Dementia was noted many years post-service.


CONCLUSION OF LAW

The criteria for service connection for dementia, to include 
as secondary to service-connected PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2005 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection on a direct 
basis.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim.  In December 2008 and March 2009 
letters, the Veteran was informed of what evidence was needed 
to substantiate his claim for service connection on a 
secondary basis.  In addition, the December 2008 letter 
provided the Veteran with information regarding disability 
ratings and effective dates, consistent with Dingess/Hartman.  
After issuance of the above letters, and providing the 
Veteran and his representative additional opportunity to 
respond, the RO readjudicated the matter on appeal in an 
August 2009 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and VA examination reports. Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his wife and 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records (STRs) reflect that while flying in 
a helicopter in September 1969, the Veteran was hit by an AK-
47 sustaining wounds to the left buttocks, left arm, and open 
fracture to the proximal radius on the left.  Physical 
examination of the head was unremarkable.  

An October 1972 annual flight medical examination report 
reflects that the Veteran's head was evaluated as clinically 
normal.  On contemporaneous self-report of medical history, 
the Veteran denied ever having or currently having a head 
injury.  A stamp affixed to the self-report noted no history 
of head injury, unconsciousness, dizziness, syncope, motion 
sickness, or convulsions.  

The Veteran's separation examination reflect that the 
Veteran's head was evaluated as clinically normal.  The 
Veteran noted that he was in excellent health. 

STRs from the Veteran's service in the Army reserves are 
negative for findings, symptoms, or diagnosis of a head 
injury or a brain disorder.  Although in October 1973, 
October 1975, and October 1977 self-reports of medical 
history the Veteran noted a head injury, the examining 
physicians each noted abrasions on the right side of the head 
at age 20, with no current findings of a brain disorder, or 
residuals of a head injury.  In an October 1978 self-report 
of medical history, the Veteran again noted a head injury.  
The examining physician noted a head injury due to aircraft 
accident in 1969, combat injury in Vietnam, no concussion and 
no sequelae. 

A transcript from a December 2003 interview by the New York 
State military museum reflects that the Veteran provided a 
verbal account of helicopter incidents in March 1969 and 
September 1969.  He stated that he had his "major shoot 
down" in September 1969, and his helicopter crashed.  He 
stated his helmet flipped off, he cracked his head on the 
side panel, and blood was rolling out of his forehead.  He 
recounted the incidents and the treatment he received in 
detail.  There was no discussion of any period of loss of 
consciousness.

A September 2004 MRI report noted that there was severe 
bilateral anterior temporal parenchymal volume loss.  The 
impression was severe bilateral anterior temporal atrophy.  
Most commonly this results of previous trauma, although other 
etiologies such as prior infectious diseases can not be 
excluded.  Some dementia can cause temporal lobe atrophy, but 
the degree of atrophy in this case was fairly atypical for 
that alone as the cause.

In a December 2004 letter, R. T. P., M.D., stated that the 
Veteran had been under his care for cardiovascular disease 
since August 1992.   He noted that while serving in Vietnam, 
the Veteran did suffer a traumatic head injury as a result of 
a helicopter crash.  The doctor provided a brief discussion 
of the current medical findings pertaining to the Veteran's 
dementia.  He opined that the Veteran's progressive dementia 
is quite likely secondary to previous traumatic head injury 
which dates back to his helicopter crash during the Veteran's 
service in Vietnam.  He stated that the September 2004 MRI 
supports the finding of fairly severe bilateral temporal lobe 
atrophy which would most commonly be secondary to previous 
traumatic injury.  

A February 2005 VA neurology record reflects that the 
Veteran's wife first noted changes in the Veteran involving 
mild short term memory loss five years earlier.  During this 
time, the Veteran had heavy alcohol consumption, but was 
still working and functioning on his own.  Past medical 
history noted that a traumatic head injury occurred in a 
helicopter crash while the Veteran was in Vietnam.  The 
assessment was cognitive deficits related to traumatic brain 
injury, but also likely component of fronto-temporal dementia 
in the setting of chronic alcohol abuse.  

In March 2005, the Veteran submitted a claim for service 
connection for a brain disorder, claimed as due to brain 
trauma resulting from a helicopter crash in Vietnam.

In an April 2005 VA memory disorder consultation report, VA 
physician, P.A. E., M.D., noted that the Veteran stated he 
was involved in two helicopter crashes, one where he struck 
his head on the instrument panel.  It was noted that the 
Veteran related the story in great detail and acknowledged no 
loss of consciousness.  After performing an examination, Dr. 
Engel noted that a definitive history of severe head injury 
with loss of consciousness was lacking.  The findings were 
compatible with a diagnosis of frontotemporal dementia, 
specifically Pick's disease.  The progressive nature of this 
illness was not consistent with brain injury, from alcohol 
addition, or old trauma. 

A June 2005 VA medical record shows an impression that the 
working diagnosis remained Pick's disease.  Dr. E. noted that 
this is a progressive, untreatable degenerative condition.  
Prior alcohol abuse and head injuries that the Veteran 
suffered during his military service in Vietnam may be 
contributing, but are not primary causes of the Veteran's 
dementia.  

In a June 2005 VA neurology progress record, E. A. Z., M.D. 
noted that the Veteran provided a history of a helicopter 
crash where he hit his head and alcoholism.  He stated that 
the head injury due to the helicopter crash may well 
contribute to the dementia, but there has been recent 
progression which speaks to neurodegenerative disease.  This 
amount of temporal atrophy with much in the way of frontal 
and little in the rest of the brain may be associated with 
some cases of "FTD" (frontotemporal dementia).  He 
furthered that he thought the Veteran had a type of FTD or a 
tauopathy.  The impression was history of head injury due to 
helicopter crash in late 1960s.  Progressive mental decline, 
mostly judgment and some memory issues with severe anterior 
medial temporal lobe atrophy, bilaterally, most likely a 
tauopathy, frontotemporal dementia.  Examination of the head 
revealed no evidence of significant head injury.

In a March 2006 VA neurology addendum, Dr. E. A. Z. stated 
that he had reviewed the Veteran's claims file, specifically 
military records from September 1969.  He stated that the 
Veteran was shot in the buttock and left arm while riding in 
a helicopter, but no head injury or crash actually occurred.  
The Veteran's previous stories of helicopter crashes were 
apparently not substantiated.  Therefore, a head injury while 
in service is not true.  The frontotemporal dementia 
("Pick's Disease") is apparently not related to a head 
injury.  He truly suffers from a serious frontotemporal 
dementia.  

A July 2007 VA neurological disorders examination report 
reflects that the examiner reviewed the claims file.  He 
noted that STRs showed that the Veteran was involved in a 
helicopter crash, and that the Veteran received two gunshot 
wounds, but the injury to head must have been minor.  The 
Veteran stated that his head collided with the instrument 
panel, but there was no loss of consciousness, and he has 
complete recall of the events.  Thus, the Veteran does not 
even meet the criteria for a "concussion," which requires a 
loss of consciousness.  The absence of retrograde amnesia is 
further evidence for a very minor degree of trauma.  The 
military records from 1969 describe the Veteran's wounds, but 
make no mention of a head injury or any neurological 
deficits.  The VA examiner furthered that the Veteran's 
cognitive decline began sometime between 2000 and 2003.  
Neurological examinations in 2005 revealed dementia, which 
has progressed steadily up to the present point.  One of the 
attending neurologists advanced a provision diagnosis of 
Pick's disease, or frontotemporal dementia.  He also noted 
the prior findings in MRIs.  

The VA examiner commented that severe head trauma can 
selectively injure the anterior temporal lobes, and this is 
the reason that reference to possible trauma appears in the 
MRI reports.  Traumatic temporal lobe lesions are, however, 
the result of impact and hemorrhage; and the minor injury 
incurred in 1969, which created no neurological symptoms, 
would not likely have caused such lesions.  The VA examiner 
noted that he reviewed the MRI scan with the VA's 
neuroradiologist, and his opinion was that the temporal lobe 
atrophy was more consistent with degenerative disease than 
trauma.  The VA examiner concluded that the observed temporal 
lobe atrophy is not the result of head trauma.  The VA 
examiner stated that there is some statistical evidence that 
head trauma, incurred at any point in one's life, may 
increase the risk of subsequent dementia.  The increase in 
risk is slight.  Repeated or severe head injuries show a 
greater association with dementia than single, minor ones.  
The Veteran refers to a single episode, which, by all 
accounts, including the Veteran's own, was not severe.  The 
VA examiner concluded that the Veteran's current dementia is 
most likely not related to the in-service head injury.  

In an August 2007 letter, Dr. Z. stated that he had seen the 
Veteran at the VA neurology clinic over several years, and 
saw him on a research basis in January 2006.  He stated that 
the Veteran has a dementia with atrophy of the frontal and 
temporal regions of the brain.  He noted that the Veteran was 
a helicopter pilot in Vietnam and was shot down in March 
1969.  He had a broken arm and a head wound.  When rescued, 
apparently they thought he was dead in his seat.  He stated 
that it was reasonable to assume that the Veteran had a 
significant closed head injury at that time when no brain 
imaging with CT or MRI were available.  In more recent years 
when the dementia become apparent, significant frontal and 
temporal atrophy was noted.  No imaging was done of the brain 
in intervening years, so when the atrophy developed on 
imaging is not known-whether right after the accident or in 
recent years.  It is his opinion that the helicopter crash 
and head injury and perhaps other injuries in combat as well 
may have contributed to the Veteran's longstanding problems 
of PTSD and behavior problems, which preceded his more recent 
dementia.  He furthered that the Veteran's January 2006 
neuropsychological evaluation score for frontal behavioral 
changes was extremely highly compatible with a frontal 
injury.  He also noted that there is a growing literature to 
support that a TBI predisposes one to developing a dementia 
and that PTSD may also accompany TBI. 

In an October 2008 letter, Dr. P. reiterated his prior 
opinion submitted in his December 2004 letter.  In addition, 
he referred to growing support in the literature to support 
the fact that traumatic brain injury does predispose one to 
developing progressive dementia.  He stated that PTSD has 
also been associated with traumatic brain injury.  

In an October 2008 letter, Dr. Z. reiterated his prior 
opinion submitted in his April 2007 letter.  He commented 
that traumatic brain injuries result in both immediate 
effects such as loss of consciousness and serve as a well 
documented risk factor for long-term effects, such as 
dementia.  He believed that the Veteran's helicopter crash 
and head injury may have played a causative role in the 
development of the Veteran's dementia.  He furthered that 
there is growing literature to support the notion that the 
personality and behavior problems experienced by PTSD 
sufferers are exacerbated in dementia.  

In October 2008, the Veteran's representative, on his behalf, 
submitted a claim for service connection for dementia 
secondary to service-connected PTSD. 

In a December 2008 letter, VA physician, L. C., stated that 
the Veteran has a progressive dementia which may be 
attributable to previous traumatic brain injury.  

A January 2009 VA PTSD examination report reflects that the 
VA examiner reviewed the claims file and the Veteran's 
medical records.  It was noted that the Veteran was totally 
mute during the interview.  The VA examiner noted that the 
Veteran was a helicopter pilot in Vietnam and sustained 
multiple gun shot wounds with multiple surgeries for those 
wounds.  The VA examiner diagnosed PTSD, dementia due to 
traumatic brain injury, and alcohol dependence in full 
remission.  The VA examiner stated that he could not resolve 
whether dementia was related to the Veteran's service-
connected PTSD without resorting to mere speculation.  

In a January 2009 VA neurological evaluation report, the VA 
examiner noted that he reviewed the Veteran's claims file, 
including his military health record that he had used in his 
earlier July 2007 opinion.  The VA examiner noted that he was 
requested to re-evaluate the Veteran's claims in response to 
additional medical evidence associated with the claims file.  
Specifically, Dr. Z.'s August 2007 and October 2008 opinion 
letters.  The VA examiner noted that Dr. Zimmerman made 
essentially the same argument, which was that the Veteran's 
alleged head injury of 1969 was at least a contributing cause 
to his subsequent dementia.  Dr. Zimmerman's discussion was 
based on an impression that the head injury was severe enough 
to have caused a loss of consciousness.  He took at face 
value the Veteran's claim that his rescuers "thought he was 
dead" at the time of the incident.  He did not have the 
military records to substantiate the Veteran's recollection.  
The VA examiner stated that his review of the contemporary 
medical account makes it clear that the Veteran did not lose 
consciousness during the event, and in fact, had good recall 
of the entire disaster.  The medical team was focused on his 
other severe injuries.  

The VA examiner furthered that he appreciates that a closed 
head injury may increase the future risk of dementia, but he 
did not find evidence that the Veteran received an injury of 
sufficient intensity to set this chain of events in motion.  
Dr. Z. alludes to the severe atrophy of the anterior temporal 
lobes, noted as early as 2004.  Atrophy in this region is 
sometimes a result of trauma, rather than a degenerative 
process.  The VA examiner states that he argued in his 
previous comments in July 2007 that trauma was an unlikely 
cause in this case.  He saw no reason to retract or qualify 
those comments.  In summary, the VA examiner considered that 
it less likely as not that the Veteran's progressive dementia 
was due completely or in part to head trauma incurred in 
1969.  

In August 2009, the RO obtained clarification as to the 
January 2009 VA PTSD examiner's opinion.  In this regard, the 
VA examiner opined that he could not resolve whether the 
Veteran's dementia was caused by his service-connected PTSD, 
or whether the Veteran's PTSD aggravated his dementia without 
resorting to mere speculation.  

The Veteran's wife submitted internet articles discussing 
traumatic brain injury and PTSD, and dementia-related PTSD.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more during a period of war 
or after December 31, 1946, and an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 
C.F.R. § 3.310(b).

Considering the claim on appeal in light of the above-noted 
legal authority and evidence, the Board finds that the most 
persuasive medical opinion on the question of whether there 
exists a medical relationship between the Veteran's dementia 
and service weighs against the claim. 

Initially, the Board notes that an organic disease of the 
nervous system was not diagnosed or otherwise demonstrated 
within a year after discharge. Thus presumptive service 
connection is not warranted.  The record contains numerous 
Reserve physical examinations, none of which indicate 
findings or signs of dementia.

In this case, the record contains conflicting medical 
opinions on the question of the etiology of the Veteran's 
current dementia.

It is the Board's duty to assess the credibility and 
probative value of evidence. See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
Moreover, providing that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

In regards to Dr. P.'s December 2004 and October 2008 
opinions that the Veteran's progressive dementia is quite 
likely secondary to his previous traumatic head injury 
sustained during a helicopter crash in Vietnam, the Board 
finds these statements are not persuasive.  While Dr. P. 
provided a discussion of the Veteran's current medical 
records, he did not indicate that he had reviewed the 
Veteran's STRs, thus he did not have the benefit to review 
the claims file to include the medical records related to the 
Veteran's helicopter crash in service in 1969.  In this 
regard, STRs at the time of the helicopter crash are negative 
for any type of head injury, let alone a significant 
traumatic brain injury.  Significantly, the oral history 
recorded suggested that he may have sustained a cut to the 
forehead, which bled, but he reported no loss of 
consciousness and described his medical treatment in great 
detail.  As such, the later recited history is less 
probative.  Thus, the mere recitation of the Veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  

Furthermore, Dr. P. did not provide any specific medical 
basis for the opinion, other than referring to unspecified 
medical literature.  The Board notes that, in assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.   Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).   For the same reason, Dr. C.'s December 2008 opinion 
letter is of limited probative value.

In regards to Dr. Z.'s favorable August 2007 and October 2008 
opinion letters, the Board finds such statements 
unpersuasive.  Initially, the Board notes that Dr. Z. had 
provided a medical evaluation of the Veteran in June 2005 VA 
neurology records in which he noted the Veteran's history of 
a helicopter crash in which he hit his head.  He stated that 
this head injury may contribute to the dementia, but that 
based on the recent progression, the Veteran's dementia 
suggested a neurodegenerative disease.  Further, in a March 
2007 addendum, Dr. Z. noted that he reviewed the Veteran's 
claims files, specifically the September 1969 service 
treatment records and found that no head injury had actually 
occurred.  He then concluded that a head injury in service 
was not substantiated by the service treatment records and 
opined that the Veteran's frontotemporal dementia ("Pick's 
Disease") was apparently not related to a head injury.  

Thereafter, he submitted the August 2007 and October 2008 
opinions in which he accepted the Veteran's assertions that 
he injured his head during the helicopter crash in 1969 and 
found that it was reasonable to assume the Veteran's 
sustained a closed head injury at that time, which may have 
played a causative role in the development of the Veteran's 
dementia; despite the fact that such opinions contradict his 
March 2007 conclusions, which were based on a review of the 
Veteran's service treatment records.  The August 2007 and 
October 2008 are based on information supplied by the 
Veteran, and as discussed above, this history is not 
supported by evidence of record.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate or that are 
contradicted by other facts of record).  The fact that Dr. Z. 
has contradicted his earlier medical determinations entitles 
his later opinions to minimal probative weight.  

By contrast, the Board accords great probative value to the 
July 2007 and January 2009 VA neurological examiner's 
comments and opinion, based as they were on a thorough review 
of the Veteran's claims file, to include a review of the 
Veteran's service treatment records and pertinent aspects of 
his documented medical history, as well as the Veteran's 
assertions, and considers them to be of primary importance in 
the disposition of this appeal.  Specifically, the VA 
examiner noted that service treatment records are negative 
for a head injury or any neurological deficits.  Further, he 
determined that, essentially, if the Veteran sustained an 
injury to the head from the helicopter crash, it must have 
been very minor since it was not noted in the STRs, and even 
based on the Veteran's assertions, he stated he had no loss 
of consciousness and had complete recall of the events, such 
that he does not even meet the criteria for a concussion.  
The Board notes that such finding is supported by Dr. Engle 
in April 2005, in which he found that a definitive history of 
service head injury with loss of consciousness is lacking.  
As such, the Veteran's dementia was of a progressive, 
degenerative, nature, not consistent with brain injury.   See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470- 471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Thus, the most probative medical 
opinion evidence on the medical nexus question weighs against 
the claim.

While it is possible that there was an abrasion to the head 
as a result of the helicopter accident, it appears to have 
been minor in nature.  There is no reference to treatment in 
the treatment records.  The Veteran, when providing the oral 
history, did not make reference to more than a cut on the 
forehead.  He recalled clearly the treatment, and did not 
describe any significant head injury or trauma or loss of 
consciousness.

Moreover, no competent medical evidence of record establishes 
that the Veteran's dementia is related to his service-
connected PTSD.  Indeed, in January 2009, a VA PTSD examiner, 
after an examination of the Veteran and a review of his 
claims file, opined that he could not resolve the issue of 
whether the Veteran's non service-connected dementia was 
caused or aggravated by the Veteran's service-connected PTSD 
without resorting to mere speculation.  The Board notes that 
statements like this from doctors are, for all intents and 
purposes, inconclusive as to the origin of a disability.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).
 
It is noted that the record includes various internet 
articles that the Veteran's wife has submitted in support of 
his claim.  The submissions provide medical information that 
is very general in nature and does not address the specific 
facts of the veteran's claim before the Board.  As this 
generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current dementia and service, or to his 
service-connected PTSD, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

It is recognized that a traumatic brain injury may result in 
residuals that include PTSD.  A common event may result in 
both dementia and PTSD.  Here the Veteran had multiple 
stressors, but has not been shown to have a significant brain 
injury.

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran, his wife, 
and his representative in support of the claim for service 
connection on appeal.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the matter of etiology (or medical 
relationship) upon which this case turns is a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  As a layperson, 
neither the Veteran nor his representative are shown to have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

The Board is sympathetic to the Veteran's assertions that his 
dementia is related to service, or to his service-connected 
PTSD; however, the preponderance of the evidence is against 
the claim for service connection for dementia, on a direct 
and secondary basis, and must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 
(1990).


ORDER


Service connection for dementia, to include as secondary to 
service-connected PTSD, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


